         Case 1:20-cv-00323-LY Document 111 Filed 05/26/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                                                      2020   MAY26 PM        12:31
                                    AUSTIN DIVISION

PLANNED PARENTHOOD CENTER                         §
FOR CHOICE, et al.,                               §
                                                  §
                        Plaintiffs                §
                                                  §              Civil Action No 1:20-cv-00323-LY
V.                                                §
                                                  §
GREG ABBOTT, et al.                               §
                                                  §
                        Defendants.               §

                                              ORDER
        Before the Court is Defendant Travis County District Attorney Margaret Moore's

Unopposed Motion for Extension of Time to File a Response to Plaintiffs' Second Amended

Complaint for Injunctive and Declaratory Relief. After careful consideration of the Motion,

Plaintiffs' response, if any, and the pleadings filed by the parties, the Court is of the opinion that the

Motion has merit and should be GRANTED.

        Accordingly, it is ORDERED that Defendant Margaret Moore shall file a response to

Plaintiffs' Second Amended Complaint on or before June 25, 2020.


                                         SIGNED    this4..day of                                   2020.




                                               ED STAT       DIST CT JUDGE
